Citation Nr: 0944708	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for neck pain.

3.  Entitlement to service connection for a dental condition.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1978 to 
May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the RO.  

The issues of entitlement to service connection for a bilateral 
knee disability and neck pain are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a dental disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a dental disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.381, 
4.150 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for 
service connection for a dental condition in the May 2006 rating 
decision, he was provided notice of the VCAA in March 2006.  The 
VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Although the 
Veteran did not receive notice pertaining to the downstream 
disability rating and effective date elements of his claim, the 
Board concludes below that the preponderance of evidence is 
against the Veteran's claim of service connection and any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the Veteran has not been afforded a 
VA examination in conjunction with his dental claim.  As 
discussed above, the VCAA and implementing regulations require VA 
to provide a Veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4).  The 
Board has concluded that a remand for a dental examination is not 
warranted in this case, because the information and evidence of 
record does not establish that the Veteran suffered an event, 
injury, or disease in service, nor does it indicate that his 
claimed disability or symptoms may be associated with service.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.

II.  Service Connection for a Dental Condition

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381.  Otherwise, dental disabilities are compensable for 
rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings-
dental and oral conditions).  Such disabilities include 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-
9916).

A review of the Veteran's service treatment records reveals 
extensive dental treatment.  The Veteran was diagnosed with 
periodontitis and gingivitis.  (See dental records dated in 
September 1972 and June 1981).  The Veteran had oral surgery 
(i.e., extractions) and broke a bridge (#6-11).  There was also a 
notation that he hit his chin on another player's head while 
playing basketball in December 1982.  The December 1982 dental 
examination revealed slight tenderness of the left mandible.  The 
occlusion was correct and the Veteran was to return if there was 
swelling or pain.  A Panorex was taken.  A December 30, 1982 
examination revealed that the Veteran was doing fine.  Further, 
no dental disability was noted on the separation examination.

The Veteran has not submitted any post-service treatment records 
concerning dental treatment.  

As noted above, treatable carious teeth and replaceable missing 
teeth may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
other words, the Veteran's missing and carious teeth are not 
disabilities for which compensation may be awarded.  See 38 
C.F.R. § 3.381.  Regarding the missing teeth, the evidence does 
not show that they were lost due to loss of substance of body of 
the maxilla or mandible.  The teeth were not lost through trauma 
or non-periodontal disease that was incurred in service.  See 38 
C.F.R. § 4.150 (Diagnostic Code 9913).  Moreover, there is no 
medical evidence of record, which indicates that the Veteran 
currently has a dental disability that would warrant 
compensation.  See 38 C.F.R. § 4.150 (Diagnostic Codes 9900-9912, 
9914-9916).

Furthermore, the in-service dental treatment cannot be considered 
service connected absent a showing that a dental disability was 
otherwise aggravated by service.  In this case, there is no 
evidence that the teeth extractions and bridge work consisted of 
anything other than the intended effects of medical treatment 
during military service.  See 38 C.F.R. § 3.306(b)(1).  Trauma or 
non-periodontal disease is not shown by the record.  Because the 
Veteran does not have missing teeth as the result of in-service 
trauma or non-periodontal disease and he has not otherwise 
identified a current dental disability for which compensation may 
be paid, service connection for a dental disability is not 
warranted.

The Board has considered the Veteran's written contentions with 
regard to his claim of service connection.  While the Board does 
not doubt the sincerity of the Veteran's belief that he has a 
dental disability for which service connection should be granted, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the diagnosis or etiology of 
a current disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim of 
service connection for a dental disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a dental condition is denied.



REMAND

The Veteran filed a Workman's Compensation claim for his neck 
disability.  (See February 2006 VA Examination Report).  The VA 
claims folder does not include records of the Workman's 
Compensation claim that may be pertinent to his VA claims.  As 
such, those records should be obtained and associated with the 
claims folder.  

Additionally, the Veteran received treatment for his neck from 
McGuire VA Hospital in Richmond, Virginia.  The claims file is 
devoid of evidence from this facility.  As such, these records 
should be obtained and associated with the claims folder.  (See 
February 2006 VA Examination Report).

The February 2006 VA examiner noted that the Veteran injured his 
knees prior to the military.  The VA examiner opined that it was 
more likely than not that, due to the lack of continuity of 
required care for his knees, his active duty knee problems did 
not cause or contribute to the problems that he was having with 
his current knee disability.  His rationale was premised on the 
fact that although the Veteran suffered from acute knee injuries 
that required surgery in service, he was able to do strenuous 
exercise after he was released from service.  And, the separation 
examination did not indicate any severe problems with his knees.  
The Board finds that medical clarification regarding the nature 
and etiology of the Veteran's bilateral knee disability is 
required in order to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action 
to obtain information and releases sufficient 
to retrieve records of his Workman's 
Compensation claim(s).  Obtain all such 
records and associate them with the claims 
folder.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.  

2.  The RO/AMC should also take appropriate 
action to request all treatment records from 
McGuire VA Hospital in Richmond, Virginia.  
All records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.  

3.  The RO should arrange for the Veteran's 
claims folder to be reviewed by the examiner 
who prepared the February 2006 VA examination 
report (or a suitable substitute if that 
examiner is unavailable), for the purpose of 
preparing an addendum that addresses the 
nature, extent, and likely etiology of the 
bilateral knee disability.  All necessary 
special studies or tests should be 
accomplished.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews the 
evidence in the claims folder, including a 
complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The report of examination should contain a 
detailed account of all manifestations of the 
bilateral knee disability.  Based on a review 
of the claims folder and results of the 
examination, please furnish an opinion with 
respect to the following questions:

(a)  Does the Veteran have a bilateral knee 
disability?  If so, state the diagnosis or 
diagnoses. 

(b)  If the examiner finds that the Veteran 
has a bilateral knee condition, did such 
disability have its onset during his period 
of active service, or was such disability 
caused by any incident that occurred during 
such active service? 

(c)  Did his bilateral knee disability exist 
prior to the Veteran's period of active duty?  
If so, state (if possible) the approximate 
date of onset of such disorder.  In this 
regard, the examiner is asked to comment on 
the Veteran's reported medical history as 
well as his medical records.  

(d)  If the bilateral knee disability 
preexisted the Veteran's period of active 
duty, did such disease increase in disability 
during such period of active duty?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent symptoms 
resulting from service; or whether there was 
a permanent worsening of the underlying 
pathology due to service, resulting in any 
current disability.  

(e)  If the bilateral knee disability 
increased in disability during service, was 
that increase due to the natural progression 
of the disease?  

In offering these opinions, the VA examiner 
should comment on the service treatment 
records, post-service treatment records and 
examination reports, and the Veteran's 
reported medical history.  

The VA examiner should set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report.  A complete 
rationale should be given for all opinions 
and should be based on examination findings, 
historical records, and medical principles.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's remaining claims in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the Veteran 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the November 
2008 SSOC.  An appropriate period of time 
should be allowed for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


